Exhibit 10.1

NOTE: The representations and warranties contained in the following agreement
have been made solely for the benefit of the parties thereto and should not be
relied on by any other person. In addition, such representations and warranties:
(i) are subject to the materiality standards set forth herein, which may differ
from what may be considered to be material by investors, and (ii) were made only
as of the date of the agreement or such other date as specified therein.
Accordingly, investors and security holders should not rely on the
representations and warranties as characterizations of the actual state of
facts. Moreover, information concerning the subject matter of the
representations and warranties may change after the date of the agreement, which
subsequent information may or may not be fully reflected in the Company’s
disclosures.

EXECUTION VERSION

$600,000,000

NAVISTAR INTERNATIONAL CORPORATION

9.500% Senior Secured Notes due 2025

Purchase Agreement

April 21, 2020

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Navistar International Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several initial purchasers listed in Schedule
1 hereto (the “Initial Purchasers”), for whom you are acting as representative
(the “Representative”), $600,000,000 aggregate principal amount of its 9.500%
Senior Secured Notes due 2025 (the “Securities”). The Securities will be issued
pursuant to an indenture to be dated as of April 27, 2020 (the “Indenture”)
among the Company, the Guarantor (as defined below) and The Bank of New York
Mellon Trust Company, N.A., as trustee (the “Trustee”) and as collateral agent
(the “Collateral Agent”), and will be guaranteed on a senior secured basis by
Navistar, Inc., a Delaware corporation (the “Guarantor” and such guarantee, the
“Guarantee”).

The Company and the Guarantor hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated April 21, 2020 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Company, the Guarantor and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (the “Agreement”).
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the



--------------------------------------------------------------------------------

offering and resale of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement. References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include any document incorporated by reference therein
and any reference to “amend,” “amendment” or “supplement” with respect to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
refer to and include any documents filed on or after such date and incorporated
by reference therein. Capitalized terms used but not defined herein shall have
the meanings given to such terms in the Preliminary Offering Memorandum.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

The Securities and the Guarantee will be secured by (a) a first-priority lien,
subject to Permitted Liens (as defined below), on 65% of the outstanding capital
stock of Navistar International B.V., a Dutch besloten vennootschap, subject to
certain exceptions as described in the Indenture and the Collateral Documents
(as defined below) (the “First Lien Collateral”), (b) a second-priority lien,
subject to Permitted Liens, on the collateral that secures the term loan
facility pursuant to the Term Loan Credit Agreement (as defined below) on a
first-priority basis (other than the Third Lien Collateral (as defined below)),
subject to certain exceptions as described in the Indenture and the Collateral
Documents (the “Second Lien Collateral”) and (c) a third-priority lien, subject
to Permitted Liens, on the collateral that secures the Recovery Zone Facility
Bonds (as defined below) on a second-priority basis, subject to certain
exceptions as described in the Indenture and the Collateral Documents (the
“Third Lien Collateral” and, collectively with the First Lien Collateral and
Second Lien Collateral, the “Collateral”). The Collateral shall be described in:
(a) with respect to real property, the mortgages, deeds of trust or deeds to
secure such obligations (collectively, the “Mortgages”), (b) with respect to
personal property, the Security Agreement to be dated as of the Closing Date (as
defined below) and entered into by the Company, the Guarantor and the Collateral
Agent (the “Security Agreement”), the U.S. Pledge Agreement to be dated as of
the Closing Date and entered into by International of Mexico Holding
Corporation, a Delaware corporation, and the Collateral Agent (the “U.S. Pledge
Agreement”) and a pledge agreement governed by the laws of the Netherlands to be
entered into within 90 days of the Closing Date with respect to the First Lien
Collateral (the “Dutch Pledge Agreement” and, together with the U.S. Pledge
Agreement, the “Pledge Agreements”) and (c) with respect to the grants of
security interests in registrations and/or applications for trademarks, patents
and copyrights (and exclusive licenses in any of the foregoing), in either the
Security Agreement or, respectively, in the trademark security agreement, the
patent security agreement and the copyright security agreement, each to be dated
as of the Closing Date and entered into by each of the Company, the Guarantor
and the Collateral Agent as provided therein (collectively, the “Intellectual
Property Security Agreements”), each to be delivered to the Collateral Agent,
granting a second- or third-priority security interest, as applicable, in the
Collateral, subject to Permitted Liens, for the benefit of the Collateral Agent
and each holder of the Securities and the successors and assigns of the
foregoing. The term “Collateral Documents” as used herein, shall mean the
Mortgages,

 

2



--------------------------------------------------------------------------------

the Security Agreement, the Pledge Agreements and the Intellectual Property
Security Agreements. The rights of the holders of the Securities with respect to
the Collateral shall be further governed by the intercreditor agreement to be
dated as of the Closing Date, among the Company, the Guarantor, the Collateral
Agent and JPMorgan Chase Bank, N.A., as agent for the lenders under the Term
Loan Credit Agreement (the “Intercreditor Agreement”).

1. Purchase and Resale of the Securities.

(a) The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.75% of the principal amount thereof plus accrued interest, if any,
from April 27, 2020 to the Closing Date. The Company will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except (x) to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A or (y) outside the United States in accordance with the
restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(i), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.

 

3



--------------------------------------------------------------------------------

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) The Company and the Guarantor acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantor with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Guarantor or any other person. Additionally, none of
the Representative or any other Initial Purchaser is advising the Company, the
Guarantor or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantor shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and none of the Representative or any other Initial
Purchaser shall have any responsibility or liability to the Company or the
Guarantor with respect thereto. Any review by the Representative or any Initial
Purchaser of the Company, the Guarantor, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of the Representative or such Initial Purchaser, as the case may be, and
shall not be on behalf of the Company, the Guarantor or any other person.

2. Payment and Delivery.

(a) Payment for and delivery of the Securities shall be made at the offices of
Cravath, Swaine & Moore LLP at 10:00 A.M., New York City time, on April 27,
2020, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Company
may agree upon in writing. The time and date of such payment and delivery for
the Securities is referred to herein as the “Closing Date”.

(b) Payment for the Securities to be purchased on the Closing Date shall be made
by wire transfer in immediately available funds to the account specified by the
Company to the Representative against delivery to the nominee of The Depository
Trust Company (“DTC”), for the respective accounts of the several Initial
Purchasers of the Securities to be purchased on the Closing Date, of one or more
global notes representing the Securities (collectively, the “Global Note”), with
any transfer taxes payable in connection with the sale of such Securities duly
paid by the Company. A copy of the Global Note will be made available for
inspection by the Representative at the office of Cravath, Swaine & Moore LLP
not later than 1:00 P.M., New York City time, on the business day prior to the
Closing Date.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company and the Guarantor. The Company
and the Guarantor jointly and severally represent and warrant to each Initial
Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantor make no representation or warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company and the Guarantor in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(b) Additional Written Communications. The Company and the Guarantor (including
their respective agents and representatives, other than the Initial Purchasers
in their capacity as such) have not prepared, made, used, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any “written communication” (as defined in Rule 405 under the Securities Act)
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or the Guarantor or their
respective agents and representatives (other than a communication referred to in
clauses (i) and (ii) below) an “Issuer Written Communication”) other than
(i) the Preliminary Offering Memorandum, (ii) the Offering Memorandum, (iii) the
documents listed on Annex A hereto, including a term sheet substantially in the
form of Annex B hereto, which constitute part of the Time of Sale Information,
and (iv) any electronic road show and any other written communications approved
in writing in advance by the Representative, in each case used in accordance
with Section 4(c). Each such Issuer Written Communication, when taken together
with the Time of Sale Information at the Time of Sale, did not, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company and the Guarantor make no representation or warranty
with respect to any statements or omissions made in each such Issuer Written
Communication in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in any Issuer Written
Communication, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 7(b) hereof.

 

5



--------------------------------------------------------------------------------

(c) Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when they were filed
with the Securities and Exchange Commission (the “Commission”), complied as to
form in all material respects with the requirements of the Exchange Act, and
none of such documents, in each case when filed with the Commission contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Time of Sale Information
or the Offering Memorandum, when such documents are filed with the Commission,
will conform in all material respects to the requirements of the Exchange Act
and shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(d) Financial Statements. The financial statements and the related notes thereto
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum comply in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as applicable, and
present fairly the consolidated financial position, results of operations and
cash flows of the Company and the Subsidiaries (as defined herein), as of the
dates and for the periods indicated, and said financial statements have been
prepared in conformity with generally accepted accounting principles in the
United States (“GAAP”) applied on a consistent basis throughout the periods
covered thereby, and any supporting schedules included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
present fairly the information required to be stated therein; and the other
financial information included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum has been derived from the
accounting records of the Company and the Subsidiaries, as applicable, and
presents fairly the information shown thereby.

(e) No Material Adverse Change. Since the respective dates as of which
information is given in each of the Time of Sale Information and the Offering
Memorandum (exclusive of any amendment or supplement thereto), except as
disclosed therein, there has not been (A) any material change in the issued
capital stock, long-term debt, warrants or options except pursuant to the terms
of the instruments governing the same or pursuant to the exercise of such
options or warrants, or the issuance of certain options of the Company or any of
the Subsidiaries, or (B) any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, the management, business, financial position, stockholders’ equity or
results of operations of the Company and the Subsidiaries, taken as a whole.
Since the respective dates as of which information is given in each of the Time
of Sale Information and the Offering Memorandum (exclusive of any amendment or
supplement thereto), except as disclosed therein, (i) there have been no
transactions entered into by the Company or by any of the Subsidiaries,
including those entered into in the ordinary course of business, that are
material to the Company and the Subsidiaries taken as a whole; and (ii) there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock, except for quarterly dividends in
accordance with the past practices of the Company.

 

6



--------------------------------------------------------------------------------

(f) Organization and Good Standing of the Company and the Subsidiaries. The
Company and each Subsidiary has been duly incorporated or organized under the
laws of its jurisdiction of incorporation or organization; is validly existing
and in good standing under the laws of its jurisdiction of incorporation or
organization; is duly qualified to do business and is in good standing in each
other jurisdiction in which it owns or leases property or conducts any business,
so as to require such qualification; and has all power and authority necessary
to own or hold its properties and to conduct the business in which it is
engaged, except where the failure to be so qualified or in good standing or have
such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and the Subsidiaries taken as a whole or on the performance by the
Company or any of the Subsidiaries of its obligations under the Transaction
Documents (as defined below) to which it is a party (a “Material Adverse
Effect”).

(g) Capitalization. The Company has the capitalization set forth in each of the
Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”; all the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; and
except as described in or expressly contemplated by the Time of Sale Information
and the Offering Memorandum (including all outstanding equity awards granted
under the Company’s employee benefit plans), there are no outstanding rights
(including, without limitation, pre-emptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any shares of
capital stock or other equity interests in the Company or any of the
Subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to the issuance of any capital stock or other
equity interests in the Company or any such Subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options; the capital
stock of the Company conforms in all material respects to the description
thereof contained in the Time of Sale Information and the Offering Memorandum;
and except as described in the Time of Sale Information and the Offering
Memorandum, the Company owns, directly or indirectly, free and clear of any
mortgage, pledge, security interest, lien, claim or other encumbrance or
restriction on transferability or voting (other than Permitted Liens, liens
created pursuant to the Collateral Documents or as may be imposed by the
Securities Act and the various state securities laws), all of the outstanding
capital stock or other equity interests of each of its Significant Subsidiaries.
All of the outstanding capital stock or other equity interests of each
Subsidiary of the Company has been duly authorized and validly issued and is
fully paid and non-assessable.

(h) Due Authorization. The Company and the Guarantor have the requisite power
and authority to execute and deliver (to the extent it is a party hereto or
thereto) this Agreement, the Indenture, the Securities, the Guarantee, the
Collateral Documents and the Intercreditor Agreement (collectively, the
“Transaction Documents”) and to perform their respective obligations hereunder
and thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by it of each of the Transaction Documents
and the consummation by it of the transactions contemplated hereby and thereby
has been duly and validly taken.

 

7



--------------------------------------------------------------------------------

(i) The Indenture. The Indenture has been duly authorized by the Company and the
Guarantor and on the Closing Date will be duly executed and delivered by the
Company and the Guarantor and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company and the Guarantor enforceable against
the Company and the Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”).

(j) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and the Guarantor.

(k) The Securities and the Guarantee. The Securities to be issued and sold by
the Company hereunder have been duly authorized by the Company for issuance and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for by the Initial Purchasers in accordance with the terms
hereof, will be duly and validly issued and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture; and the Guarantee has been duly authorized by
the Guarantor and, when the Securities have been duly executed, issued and
delivered as provided in the Indenture, will constitute a valid and legally
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, subject to the Enforceability Exceptions, and will be
entitled to the benefits of the Indenture.

(l) Collateral Documents and Intercreditor Agreement. Each of the Collateral
Documents and the Intercreditor Agreement has been duly authorized by the
Company and the Guarantor, to the extent a party thereto, and on the Closing
Date, each of the Collateral Documents and the Intercreditor Agreement will be
duly executed and delivered by the Company and the Guarantor, to the extent a
party thereto, and, when duly executed and delivered in accordance with its
terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and the Guarantor, to the extent a party
thereto, enforceable against the Company and the Guarantor, to the extent a
party thereto, in accordance with its terms, subject to the Enforceability
Exceptions.

(m) Descriptions of the Transaction Documents; Collateral. Each Transaction
Document conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Offering Memorandum. The
Collateral conforms in all material respects to the description thereof
contained in each of the Time of Sale Information and the Offering Memorandum.

(n) No Violation or Default. None of the Company or any of the Subsidiaries is
(i) in violation of its Certificate of Incorporation, By-Laws or similar
organizational documents (and, in the case of the Company’s Subsidiaries that
are not Significant Subsidiaries only, in any material respect); (ii) in breach
or violation of any of the terms or provisions of, or with the giving of notice
or lapse of time, or both, would be in default

 

8



--------------------------------------------------------------------------------

under, any contract, indenture, mortgage, deed of trust, loan agreement, note,
lease, partnership agreement or other agreement or instrument to which the
Company or any Subsidiary is a party or by which any of them may be bound or to
which any of their properties or assets may be subject; or (iii) in violation of
any applicable law or statute, rule or regulation or any judgment, order or
decree of any government, governmental instrumentality, agency, body or court,
domestic or foreign, having jurisdiction over the Company or any such Subsidiary
or any of their respective properties or assets, except, in the case of clauses
(ii) and (iii) above, for any such breach, violation or default that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(o) No Conflicts. The execution and delivery by each of the Company and the
Guarantor and the performance by each of the Company and the Guarantor of all of
the provisions of, and its obligations under, the Transaction Documents to which
it is a party (including, but not limited to, the filing of any applicable
fixture filings relating to the real property covered by the Mortgages, the
filing of any applicable financing statements pursuant to the Security Agreement
or the Pledge Agreements or the filing of any Intellectual Property Security
Agreements), the grant and perfection of liens and security interests in the
Collateral pursuant to the Collateral Documents, the issuance and sale of the
Securities or the Guarantee, as applicable, and the consummation by each of the
Company and the Guarantor of the transactions herein and therein contemplated
and as set forth in the Time of Sale Information and the Offering Memorandum
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any properties or assets
of the Company or of any Subsidiary pursuant to, any indenture, mortgage, deed
of trust, loan agreement, note, lease, partnership agreement or other agreement
or instrument to which the Company or any such Subsidiary is a party or by which
any of them is bound or to which any of their respective properties or assets
may be subject (other than any lien or encumbrance created or imposed pursuant
to the Collateral Documents); (ii) result in any violation of the provisions of
the respective charter, by-laws or similar organizational documents of the
Company or any of the Subsidiaries; or (iii) result in the violation of any
applicable law or statute, rule or regulation (other than the securities or Blue
Sky laws of the various states of the United States of America) or any judgment,
order or decree of any government, governmental instrumentality, agency, body or
court, domestic or foreign, having jurisdiction over the Company or any such
Subsidiary or any of their respective properties or assets, except, in the case
of clauses (i) and (iii) above, for any such violation, conflict, breach or
default that would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

(p) No Consents Required. No authorization, approval, consent, order,
registration, qualification or license of, or filing with, any court or
arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company or the Guarantor of any of
the Transaction Documents to which it is party (including, but not limited to,
the filing of any applicable fixture filings relating to the real property
covered by the Mortgages, the filing of any applicable financing statements
pursuant to the Security Agreement or the Pledge Agreements or the filing of any
Intellectual Property Security Agreements), the grant and perfection of liens

 

9



--------------------------------------------------------------------------------

and security interests in the Collateral pursuant to the Collateral Documents,
the issuance and sale of the Securities or the Guarantee, as applicable, and the
consummation of the transactions contemplated by the Time of Sale Information
and the Offering Memorandum, other than such authorizations, approvals,
consents, orders and registrations or qualifications as may be required
(i) under applicable state securities or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Initial Purchasers and
(ii) to perfect the Collateral Agent’s security interests granted pursuant to
the Collateral Documents and the financing statements related thereto, except
where the failure to obtain such authorization, approval, consent, order,
registration, qualification or license or to make any such filing would not
reasonably be expected, individually or in the aggregate, to have a material
adverse effect on the consummation of the transactions contemplated by, or the
fulfillment of the terms of, this Agreement or the Time of Sale Information and
the Offering Memorandum.

(q) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there is no action, suit or proceeding
before or by any government, governmental instrumentality, agency, body or
court, domestic or foreign, now pending or, to the best knowledge of the Company
and the Guarantor, threatened against or affecting the Company or any of the
Subsidiaries that could reasonably be expected to have a Material Adverse Effect
or that could have a material adverse effect on the consummation of the
transactions contemplated by, or the fulfillment of the terms of, this Agreement
or the other Transaction Documents or the Time of Sale Information and the
Offering Memorandum; there is no action, suit or proceeding before or by any
government, governmental instrumentality, agency, body or court now pending or,
to the best knowledge of the Company and the Guarantor, threatened against or
affecting the Company or any of the Subsidiaries that would be required to be
described pursuant to Item 103 of Regulation S-K under the Securities Act if the
issuance of the Securities was being registered under the Securities Act, but is
not described in the Time of Sale Information and the Offering Memorandum.

(r) Independent Accountants. KPMG LLP, which has certified certain financial
statements of the Company and the Subsidiaries, is an independent registered
public accounting firm with respect to the Company and the Subsidiaries within
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) (the “PCAOB”) and as required
by the Securities Act.

(s) Title to Real and Personal Property. The Company and the Subsidiaries have
good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them, in each case, that
(i) is material to the business of the Company and the Subsidiaries or
(ii) constitutes Collateral, in each case free and clear of all liens,
encumbrances and defects except (x) for Permitted Exceptions (as defined below),
Permitted Liens or liens created pursuant to the Collateral Documents, as
applicable, (y) such as are described in the Time of Sale Information and the
Offering Memorandum or (z) to the extent the failure to have such title, or the
existence of such liens, encumbrances or defects, would not reasonably be
expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(t) Title to Intellectual Property. The Company and the Subsidiaries own,
possess or can acquire on reasonable terms, adequate trademarks, trade names and
other rights to inventions, know how, patents, copyrights, confidential
information and other intellectual property (collectively, “intellectual
property rights”) necessary to conduct the business now operated by them, or
presently employed by them, and have not received any notice of infringement of
or conflict with asserted rights of others with respect to any intellectual
property rights that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(u) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of the Subsidiaries, on the one hand, and
the directors, officers, stockholders, customers, suppliers or other affiliates
of the Company or any of the Subsidiaries, on the other, that would be required
by the Securities Act to be described in a registration statement on Form S-1 to
be filed with the Commission and that is not so described in each of the Time of
Sale Information and the Offering Memorandum.

(v) Investment Company Act. Neither the Company nor the Guarantor is, and after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in each of the Time of Sale Information and
the Offering Memorandum neither will be, an “investment company” or an entity
“controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.

(w) Taxes. The Company and the Subsidiaries have satisfied all United States
federal, state and local taxes and foreign taxes and filed all tax returns
required to be paid or filed through the date hereof; and except as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum,
there is no material tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or any of the Subsidiaries or any
of their respective properties or assets.

(x) Licenses and Permits. The Company and each of the Subsidiaries have all
licenses, franchises, permits, authorizations, approvals and orders and other
concessions of and from all governmental or regulatory authorities that are
necessary to own or lease their properties and conduct their businesses as
described in each of the Time of Sale Information and the Offering Memorandum,
except where the failure to have such licenses, franchises, permits,
authorizations, approvals and orders would not reasonably be expected,
individually or in the aggregate, have a Material Adverse Effect.

(y) No Labor Disputes. No labor dispute with the employees of the Company or any
of the Subsidiaries exists or, to the knowledge of the Company and the
Guarantor, is threatened and neither the Company nor the Guarantor is aware of
any imminent labor dispute, in each case, that could have a Material Adverse
Effect.

(z) Compliance with Environmental Laws. Except as described in the Time of Sale
Information and the Offering Memorandum, there has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission or other
release of any kind of toxic or other wastes or other hazardous substances by,
due to or caused by, to the

 

11



--------------------------------------------------------------------------------

best knowledge of the Company and the Guarantor, the Company or any of the
Subsidiaries or any other entity (including any predecessor) for whose acts or
omissions any of the Company or any of the Subsidiaries is or could reasonably
be expected to be liable, upon any of the property now or previously owned or
leased by the Company or any of the Subsidiaries, or upon any other property, in
violation of any statute or any ordinance, rule, regulation, order, judgment,
decree or permit, or that would, under any statute or any ordinance,
rule (including rule of common law), regulation, order, judgment, decree or
permit, give rise to any liability, except for any violation or liability that
could not reasonably be expected to have, individually or in the aggregate with
all such violations and liabilities, a Material Adverse Effect; and except as
described in the Time of Sale Information and the Offering Memorandum, there has
been no disposal, discharge, emission or other release of any kind onto such
property or into the environment surrounding such property of any toxic or other
wastes or other hazardous substances with respect to which the Company or the
Guarantor has knowledge, except for any such disposal, discharge, emission or
other release of any kind that could not reasonably be expected to have,
individually or in the aggregate with all such discharges and other releases, a
Material Adverse Effect.

(aa) Compliance with ERISA. Except as set forth in the Time of Sale Information
and the Offering Memorandum or as would not reasonably be expected to have a
Material Adverse Effect, (i) each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any entity, whether or not incorporated, that is under common
control with the Company within the meaning of Section 4001(a)(14) of ERISA or
any entity that would be regarded as a single employer with the Company under
Section 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as amended
(the “Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations including, but not limited to, ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan, excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) neither the Company nor any member of the Controlled Group has failed to
make any required contribution to any Plan that is subject to Title IV of ERISA
when due under Section 412 and 430 of the Code and Sections 303 and 304 of
ERISA, the conditions for imposition of a lien under Section 430(k) of the Code
and Section 303(k) of ERISA have not been met with respect to any Plan, and no
determination that a Plan (that is a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA) is in “at risk” status (within the meaning of
Section 430(i) of the Code and Section 303(i) of ERISA) has been made; (iv) no
“reportable event” (within the meaning of Section 4043(c) of ERISA or the
regulations thereunder for which the reporting requirements have not been
waived) has occurred or is reasonably expected to occur (for which the reporting
requirements are not reasonably expected to be waived); and (v) neither the
Company nor any member of the Controlled Group has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(a)(3) of
ERISA).

 

12



--------------------------------------------------------------------------------

(bb) Disclosure Controls. The Company maintains and will maintain “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act)
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported in accordance with the Exchange Act. The
Company has carried out and will carry out evaluations, under the supervision
and with the participation of the Company’s management, of the effectiveness of
the design and operation of the Company’s disclosure controls and procedures in
accordance with Rule 13a-15 of the Exchange Act.

(cc) Accounting Controls. Except as disclosed in the Time of Sale Information
and the Offering Memorandum, the Company maintains a system of internal
controls, including, but not limited to, internal controls over accounting
matters and financial reporting, an internal audit function, and legal and
regulatory compliance controls (collectively, “Internal Controls”) that comply
with (a) the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”), (b) the Securities
Act, (c) the Exchange Act, (d) the auditing principles, rules, standards and
practices applicable to auditors of “issuers” (as defined in Sarbanes-Oxley)
promulgated or approved by the PCAOB and (e) as applicable, the rules of the New
York Stock Exchange (the “Exchange” and, such rules, the “Exchange Rules”)
(clauses (a) through (e), collectively, the “Securities Laws”) and are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences and (v) interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents the information
called for in all material respects and is prepared in accordance with the
Commission’s rules and guidelines applicable thereto. The Internal Controls are,
and upon consummation of the offering of the Securities will be, overseen by the
Audit Committee (the “Audit Committee”) of the Board of Directors of the Company
(the “Board”) in accordance with the Exchange Rules. Except as disclosed in the
Time of Sale Information and the Offering Memorandum, the Company has not
publicly disclosed or reported to the Audit Committee or the Board, and has no
plans or current intentions to publicly disclose or report to the Audit
Committee or the Board, any material weakness, material change in Internal
Controls or fraud involving management or other employees who have a significant
role in Internal Controls (each, an “Internal Control Event”), any material
violation of, or material failure to comply with, the Securities Laws or any
other matter that, if determined adversely, would have a Material Adverse
Effect.

(dd) Absence of Accounting Issues. Except as set forth in the Time of Sale
Information and the Offering Memorandum, the Audit Committee is not reviewing or
investigating, and neither the Company’s independent auditors nor its internal
auditors have recommended that the Audit Committee review or investigate,
(i) adding to, deleting, changing the application of or changing the disclosure
of the Company with respect to, any of the material accounting policies of the
Company, (ii) any matter that could result in a restatement of the financial
statements of the Company for any annual or interim period during the current
fiscal year or the prior three fiscal years or (iii) any Internal Control Event.

 

13



--------------------------------------------------------------------------------

(ee) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(ff) Insurance. The Company and its Significant Subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as are adequate to protect the Company and
its Significant Subsidiaries and their respective businesses; and neither the
Company nor any of its Significant Subsidiaries has (i) received notice from any
insurer or agent of such insurer that capital improvements or other material
expenditures are required or necessary to be made in order to continue such
insurance or (ii) any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

(gg) (i) No Unlawful Payments. Neither the Company nor any of the Subsidiaries
nor any director, officer or employee of the Company or any of the Subsidiaries
nor, to the knowledge of the Company and the Guarantor, any agent, affiliate or
other person associated with or acting on behalf of the Company or any of the
Subsidiaries has (a) used any funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (b) made
or taken an act in furtherance of an offer, promise or authorization of any
direct or indirect unlawful payment or benefit to any foreign or domestic
government or regulatory official or employee, including of any government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office;
(c) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption laws; or (d) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and the Subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce,
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

 

14



--------------------------------------------------------------------------------

(ii) Compliance with Anti-Money Laundering Laws. The operations of the Company
and the Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of the Subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental or regulatory agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental or regulatory agency, authority or body or any arbitrator
involving the Company or any of the Subsidiaries with respect to the Anti-Money
Laundering Laws is pending or, to the knowledge of the Company and the
Guarantor, threatened.

(iii) No Conflicts with Sanctions Laws. Neither the Company nor any of the
Subsidiaries, directors, officers or employees, nor, to the knowledge of the
Company and the Guarantor, any agent, affiliate or other person associated with
or acting on behalf of the Company or any of the Subsidiaries is currently the
subject or the target of any sanctions administered or enforced by the U.S.
government (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company or any of the Subsidiaries
located, organized or resident in a country or territory that is the subject or
the target of Sanctions, including, without limitation, Crimea, Cuba, Iran,
North Korea and Syria (each, a “Sanctioned Country”); and the Company and the
Guarantor will not directly or indirectly use the proceeds of the offering of
the Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity
(a) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or the target of
Sanctions, (b) to fund or facilitate any activities of or business in any
Sanctioned Country or (c) in any other manner that will result in a violation by
any person (including any person participating in the transaction, whether as
Initial Purchaser, advisor, investor or otherwise) of Sanctions. For the past
five years, the Company and the Subsidiaries have not knowingly engaged in, are
not now knowingly engaged in, and will not engage in, any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

(hh) Solvency. On and immediately after the Closing Date, the Company and the
Guarantor (after giving effect to the issuance and sale of the Securities and
the issuance of the Guarantee as described in each of the Time of Sale
Information and the Offering Memorandum) will each be Solvent. As used in this
paragraph, “Solvent” means, with respect to a particular date and entity, that
on such date (i) the fair value (and present fair saleable value) of the assets
of such entity is not less than the total amount required to pay the probable
liability of such entity on its total existing debts and liabilities (including
contingent liabilities) as they become absolute and matured; (ii) such entity is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of

 

15



--------------------------------------------------------------------------------

business; (iii) assuming consummation of the issuance and sale of the Securities
and the issuance of the Guarantee as contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, such entity does not have, intend
to incur or believe that it will incur debts or liabilities beyond its ability
to pay such debts and liabilities as they mature; (iv) such entity is not
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital; and (v) such entity is not a defendant in any civil action that
would result in a judgment that such entity is or would become unable to
satisfy.

(ii) No Broker’s Fees. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, there are no contracts, agreements or understandings
between the Company or the Guarantor and any person that would give rise to a
valid claim against the Company, the Guarantor or any Initial Purchaser for a
brokerage commission, finder’s fee or other like payment in connection with this
offering.

(jj) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(kk) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) or any person acting on their behalf has,
directly or indirectly, solicited any offer to buy or offered to sell, or will,
directly or indirectly, solicit any offer to buy or offer to sell, any security
that is or would be integrated with the sale of the Securities in a manner that
would require registration of the Securities under the Securities Act.

(ll) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(mm) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

 

16



--------------------------------------------------------------------------------

(nn) No Stabilization. Except as the Initial Purchasers may stabilize as
described in the Offering Memorandum, neither the Company nor the Guarantor has
taken, directly or indirectly, any action that is designed to or that has
constituted or that would reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

(oo) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in the Time
of Sale Information and the Offering Memorandum will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(pp) Statistical and Market Data. Any third-party statistical and market-related
data included or incorporated by reference in the Time of Sale Information and
the Offering Memorandum is based on or derived from sources that the Company and
the Guarantor believe to be reliable and accurate.

(qq) Sarbanes-Oxley Act. The Company is in compliance in all material respects
with the applicable provisions of Sarbanes-Oxley that are effective and the
rules and regulations of the Commission that have been adopted and are effective
thereunder.

(rr) Cybersecurity; Data Protection. The Company and the Subsidiaries’
information technology assets and equipment, computers, systems, networks,
hardware, software, websites, applications, and databases (collectively, “IT
Systems”) are adequate for, and operate and perform in all material respects as
required in connection with the operation of the business of the Company and the
Subsidiaries as currently conducted, free and clear of all material bugs,
errors, defects, Trojan horses, time bombs, malware and other corruptants. The
Company and the Subsidiaries have implemented and maintained commercially
reasonable controls, policies, procedures, and safeguards to maintain and
protect their material confidential information and the integrity, continuous
operation, redundancy and security of all IT Systems and data (including all
personal, personally identifiable, sensitive, confidential or regulated data
(“Personal Data”)) used in connection with their businesses, and there have been
no breaches, violations, outages or unauthorized uses of or accesses to same,
except for those that have been remedied without material cost or liability or
the duty to notify any other person, nor any incidents under internal review or
investigations relating to the same, except for such breaches, violations,
outages or uses that would not have a Material Adverse Effect. The Company and
the Subsidiaries are presently in material compliance with all applicable laws
or statutes and all judgments, orders, rules and regulations of any court or
arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Personal Data and to the protection of such IT Systems and Personal Data from
unauthorized use, access, misappropriation or modification.

 

17



--------------------------------------------------------------------------------

(ss) Collateral Documents, Financing Statements and Collateral.

(i) Upon execution and delivery, the Mortgages will be effective to grant a
legal, valid and enforceable mortgage lien or security title and security
interest on all of the mortgagor’s right, title and interest in the real
property pledged as collateral to secure the obligations under the Securities as
of the Closing Date (each, a “Mortgaged Property” and, collectively, the
“Mortgaged Properties”). When the Mortgages are duly recorded in the proper
recorders’ offices or appropriate public records and the mortgage recording fees
and taxes in respect thereof are paid and compliance is otherwise had with the
formal requirements of state law, applicable to the recording of real estate
mortgages generally, each such Mortgage shall constitute a validly perfected and
enforceable third-priority lien or security title and security interest in the
related Mortgaged Property constituting Collateral for the benefit of the
Collateral Agent and the holders of the Securities, subject only to Permitted
Liens or liens and encumbrances expressly set forth as an exception to the
policies of title insurance, if any, obtained to insure the lien of each
Mortgage with respect to each of the Mortgaged Properties (such encumbrances and
exceptions, the “Permitted Exceptions”), and to the Enforceability Exceptions.

(ii) Upon execution and delivery, the Security Agreement, the Pledge Agreements
and each of the Intellectual Property Security Agreements will be effective to
grant a legal, valid and enforceable security interest in all of the grantor’s
right, title and interest in the Collateral (other than the Mortgaged
Properties).

(iii) Upon due and timely filing and/or recording of the financing statements,
the Intellectual Property Security Agreements and the Mortgages, as applicable,
with respect to the Collateral described in the Security Agreement, the Pledge
Agreements and the Intellectual Property Security Agreements and the equipment
and fixtures described in the Mortgages (the “Personal Property Collateral”),
the security interests granted thereby will constitute valid, perfected first,
second or third-priority liens, as applicable, and security interests in the
Personal Property Collateral to the extent such security interests can be
perfected by the filing and/or recording, as applicable, of financing
statements, Intellectual Property Security Agreements and Mortgages for the
benefit of the Collateral Agent and the holders of the Securities, and such
security interests will be enforceable in accordance with the terms contained
therein against all creditors of any grantor or mortgagor and subject only to
liens expressly permitted to be incurred or exist on the Collateral under the
Indenture (“Permitted Liens”).

(iv) Upon execution and delivery by the parties of the control agreements
pursuant to the Collateral Documents, the security interests in deposit accounts
granted pursuant to the Collateral Documents will constitute valid, perfected
third-priority liens and security interests for the benefit of the Collateral
Agent and the holders of the Securities, enforceable in accordance with the
terms contained therein against all creditors of any grantor and subject only to
Permitted Liens.

 

18



--------------------------------------------------------------------------------

(v) The Company and the Subsidiaries collectively own, have rights in or have
the power and authority to collaterally assign rights in the Collateral, free
and clear of any liens other than the Permitted Exceptions and the Permitted
Liens.

4. Further Agreements of the Company and the Guarantor. The Company and the
Guarantor jointly and severally covenant and agree with each Initial Purchaser
that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

 

19



--------------------------------------------------------------------------------

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event or development shall occur or condition shall exist as a result of which
any of the Time of Sale Information as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement the Time of Sale Information to comply with law, the
Company will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Time of Sale Information (or any document
to be filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f) Ongoing Compliance. If at any time prior to the completion of the initial
offering of the Securities (i) any event or development shall occur or condition
shall exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will promptly
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented
(including such documents to be incorporated by reference therein) will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading and so that the Offering Memorandum will
comply with law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor the Guarantor shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(h) Clear Market. For a period of 90 days after the date of the Offering
Memorandum, none of the Company, the Guarantor or any of the Subsidiaries will,
without the prior written consent of the Representative, offer, pledge, sell,
contract to sell or otherwise dispose of, directly or indirectly, any debt
securities issued or guaranteed by the Company or the Guarantor and having a
tenor of more than one year.

 

20



--------------------------------------------------------------------------------

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds” and, except as disclosed
in the Time of Sale Information and the Offering Memorandum, the Company does
not intend to use any of the proceeds from the sale of the Securities hereunder
to repay any outstanding debt owed to any affiliate of any Initial Purchaser.

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and the Guarantor will, during any period in which
the Company is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, furnish to holders of the Securities and prospective purchasers of
the Securities designated by such holders, upon the request of such holders or
such prospective purchasers, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l) No Resales by the Company. During the period of one year after the Closing
Date, the Company will not, and will not permit any of its controlled affiliates
(as defined in Rule 144 under the Securities Act) to, resell any of the
Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its controlled affiliates and resold in a
transaction registered under the Securities Act.

(m) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) or any person acting on their behalf has, directly
or indirectly, solicited any offer to buy or offered to sell, or will, directly
or indirectly, solicit any offer to buy or offer to sell, any security that is
or would be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(o) No Stabilization. Except as the Initial Purchasers may stabilize as
described in the Offering Memorandum, the Company and the Guarantor will not
take, directly or indirectly, any action designed to or that would constitute or
that might reasonably be expected to cause or result in, stabilization or
manipulation of the price of any securities of the Company to facilitate the
sale or resale of the Securities.

 

21



--------------------------------------------------------------------------------

(p) Reports. So long as the Securities are outstanding, the Company will furnish
to the Representative, as soon as they are available, copies of all reports or
other communications (financial or other) furnished to holders of the
Securities, and copies of any reports and financial statements furnished to or
filed with the Commission or any national securities exchange or automatic
quotation system; provided that the Company will be deemed to have furnished
such reports and financial statements to the Representative to the extent they
are filed on the Commission’s Electronic Data Gathering, Analysis, and Retrieval
system.

(q) Perfection of Security Interests. The Company and the Guarantor (i) shall
complete on or prior to the Closing Date all filings and other similar actions
required in connection with the perfection of security interests in the
Collateral as and to the extent contemplated by the Indenture and the Collateral
Documents and (ii) shall take all actions necessary to maintain such security
interests and to perfect security interests in any Collateral acquired after the
Closing Date, in each case as and to the extent contemplated by the Indenture
and the Collateral Documents; provided that the Company and the Guarantor may
deliver, furnish and/or cause to be furnished all of the obligations set forth
on Schedule 2 hereto within the time periods set forth therein.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not used and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (b)
“issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
hereof (including any electronic road show), (iv) any written communication
prepared by such Initial Purchaser and approved by the Company and the
Representative in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The several (and not joint)
obligation of each Initial Purchaser to purchase Securities on the Closing Date
as provided herein is subject to the performance by the Company and the
Guarantor of their respective covenants and other obligations hereunder and to
the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Guarantor contained herein shall be true and correct on the date
hereof and on and as of the Closing Date and the statements of the Company, the
Guarantor and their respective officers made in any certificates delivered
pursuant to this Agreement shall be true and correct on and as of the Closing
Date.

 

22



--------------------------------------------------------------------------------

(b) No Downgrade. Except as otherwise disclosed in the Time of Sale Information
and the Offering Memorandum, subsequent to the earlier of (A) the Time of Sale
and (B) the execution and delivery of this Agreement, (i) no downgrading shall
have occurred in the rating accorded the Securities or any other debt securities
or preferred stock issued or guaranteed by the Company or any of the
Subsidiaries by any “nationally recognized statistical rating organization”, as
such term is defined in Section 3(a)(62) of the Exchange Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Securities
or of any other debt securities or preferred stock issued or guaranteed by the
Company or any of the Subsidiaries (other than an announcement with positive
implications of a possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date on the terms
and in the manner contemplated by this Agreement, the Time of Sale Information
and the Offering Memorandum.

(d) Officers’ Certificate. The Representative shall have received on and as of
the Closing Date a certificate of each of (i) the chief financial officer or
chief accounting officer of the Company and one additional senior executive
officer of the Company who is satisfactory to the Representative and (ii) the
chief financial officer or chief accounting officer of the Guarantor and one
additional senior executive officer of the Guarantor who is satisfactory to the
Representative, in each case, (x) confirming that such officers have carefully
reviewed the Time of Sale Information and the Offering Memorandum and, to the
knowledge of such officers, the representations set forth in Sections 3(a) and
3(b) hereof are true and correct, (y) confirming that the other representations
and warranties of the Company and the Guarantor in this Agreement are true and
correct and that the Company and the Guarantor have complied in all material
respects with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date and (z) to the
effect set forth in paragraphs (b) and (c) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date KPMG
LLP shall have furnished to the Representative, at the request of the Company,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information of the Company and the
Subsidiaries contained or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum; provided that the letter delivered on
the Closing Date shall use a “cut-off” date that is no more than three business
days prior to such Closing Date.

(f) Opinion and 10b-5 Statement of Counsel for the Company. Kirkland & Ellis
LLP, counsel for the Company, shall have furnished to the Representative, at the
request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative.

 

23



--------------------------------------------------------------------------------

(g) Opinions of In-House Counsel for the Company. Curt A. Kramer, as General
Counsel for the Company, and Joan Vander Linde, as Senior Counsel for the
Company, shall have furnished to the Representative, at the request of the
Company, each of their written opinions and 10b-5 statement, dated the Closing
Date and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative.

(h) Opinion of Paul Hastings LLP. Paul Hastings LLP, counsel for the Company,
shall have furnished to the Representative, at the request of the Company, their
written opinion, dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Representative.

(i) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Cravath, Swaine & Moore
LLP, counsel for the Initial Purchasers, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.

(j) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantee; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantee.

(k) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and the
Subsidiaries in their respective jurisdictions of organization and their good
standing as foreign entities in such other jurisdictions as the Representative
may reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.

(l) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(m) Indenture and the Securities. (i) The Indenture shall have been duly
executed and delivered by a duly authorized officer of the Company, the
Guarantor, the Trustee and the Collateral Agent, (ii) the Securities shall have
been duly executed and delivered by a duly authorized officer of the Company and
duly authenticated by the Trustee and (iii) the Guarantee shall have been duly
executed and delivered by a duly authorized officer of the Guarantor.

(n) Lien Searches. The Representative shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Company and
the Guarantor are located and any jurisdictions in which valid filings with
respect to such assets of the Company and the Guarantor may be in effect, and
such search shall reveal no liens on any of the assets of the Company and the
Guarantors or their respective subsidiaries except for Permitted Exceptions or
Permitted Liens.

 

24



--------------------------------------------------------------------------------

(o) Security Agreement, U.S. Pledge Agreement and Intellectual Property Security
Agreements. The Initial Purchasers shall have received conformed counterparts of
the Security Agreement, the U.S. Pledge Agreement and each of the Intellectual
Property Security Agreements that shall have been executed and delivered by duly
authorized officers of each party thereto, in form and substance reasonably
satisfactory to the Representative.

(p) Intercreditor Agreement. The Initial Purchasers shall have received
conformed counterparts of the Intercreditor Agreement that shall have been
executed and delivered by duly authorized officers of each party thereto, in
form and substance reasonably satisfactory to the Representative.

(q) Filings, Registration and Recordings. Except as otherwise contemplated by
the Intellectual Property Security Agreements, the U.S. Pledge Agreement and the
Security Agreement, each document (including any Uniform Commercial Code
financing statement) required by the Intellectual Property Security Agreements,
the U.S. Pledge Agreement and the Security Agreement, or under law or reasonably
requested by the Representative, in each case, to be filed, registered or
recorded, or delivered for filing on or prior to the Closing Date, including
filings in the U.S. Patent and Trademark Office and the U.S. Copyright Office in
order to create in favor of the Collateral Agent, for the benefit of the holders
of the Securities, a perfected first-priority lien and security interest under
applicable U.S. law in the Personal Property Collateral constituting First Lien
Collateral, a perfected second-priority lien and security interest in the
Personal Property Collateral constituting Second Lien Collateral and a perfected
third-priority lien and security interest in the Personal Property Collateral
constituting Third Lien Collateral that can be perfected by the making of such
filings, registrations or recordations, prior and superior to the right of any
other person (other than Permitted Liens), shall be executed and in proper form
for filing, registration or recordation.

(r) Possessory Collateral. On the Closing Date, all possessory collateral
required to be delivered to the Collateral Agent under the Collateral Documents
shall have been duly delivered (or shall otherwise be provided to the reasonable
satisfaction of the Initial Purchasers), together with undated proper
instruments of assignments duly executed by the applicable grantor in blank and
such other instruments or documents as the Representative may reasonably
request, except as otherwise permitted or contemplated under the Intercreditor
Agreement.

(s) Perfection Certificate. On the Closing Date, the Representative shall have
received a perfection certificate, dated as of the Closing Date, of an executive
officer, chief financial officer or principal accounting officer of the Company,
in form and substance reasonably satisfactory to the Representative.

(t) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantor shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

 

25



--------------------------------------------------------------------------------

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and the Guarantor
jointly and severally agree to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors and officers and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

(b) Indemnification of the Company and the Guarantor. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
the Guarantor, their respective directors and officers and each person, if any,
who controls the Company or the Guarantor within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representative expressly for use in the Preliminary Offering Memorandum, any of
the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the following information in the Preliminary Offering
Memorandum and the Offering Memorandum: (i) the fourth paragraph, (ii) the
fourth and fifth sentences of the ninth paragraph and (iii) the twelfth
paragraph, each under the caption “Plan of distribution” section therein.

 

26



--------------------------------------------------------------------------------

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be paid or reimbursed as they are incurred. Any such separate firm for any
Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by J.P. Morgan
Securities LLC and any such separate firm for the Company, the Guarantor, their
respective directors and officers and any control persons of the Company or the
Guarantor shall be designated in writing by the Company. The Indemnifying Person
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such

 

27



--------------------------------------------------------------------------------

Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantor, on the one hand, and the
Initial Purchasers on the other, from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantor, on the one hand, and the Initial Purchasers, on the other, in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Guarantor,
on the one hand, and the Initial Purchasers, on the other, shall be deemed to be
in the same respective proportions as the net proceeds (before deducting
expenses) received by the Company and the Guarantor from the sale of the
Securities and the total discounts and commissions received by the Initial
Purchasers, in connection therewith, as provided in this Agreement, bear to the
aggregate offering price of the Securities. The relative fault of the Company
and the Guarantor, on the one hand, and the Initial Purchasers, on the other,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or the
Guarantor or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e) Limitation on Liability. The Company, the Guarantor and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to paragraph (d) above were determined by pro rata allocation (even if
the Initial Purchasers were treated as one entity for such purpose) or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of paragraphs (d) and (e), in no event shall an Initial Purchaser
be required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Securities exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to paragraphs (d) and (e) are several in proportion to their respective
purchase obligations hereunder and not joint.

 

28



--------------------------------------------------------------------------------

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on or by any of the
Exchange, the Nasdaq Stock Market, the Chicago Board Options Exchange, the
Chicago Mercantile Exchange or the Chicago Board of Trade; (ii) trading of any
securities issued or guaranteed by the Company or the Guarantor shall have been
suspended on any exchange or in any over-the-counter market; (iii) a general
moratorium on commercial banking activities shall have been declared by federal
or New York State authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; or (iv) there
shall have occurred any outbreak or escalation of hostilities or any change in
financial markets or any calamity or crisis, either within or outside the United
States, that, in the judgment of the Representative, is material and adverse and
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the Closing Date on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

9. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder on such date
(the “Defaulting Initial Purchaser”), the non-defaulting Initial Purchasers may
in their discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a Defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and the Company agrees to promptly prepare any
amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a Defaulting Initial
Purchaser agreed but failed to purchase.

 

29



--------------------------------------------------------------------------------

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a Defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remain
unpurchased on the Closing Date does not exceed one-eleventh of the aggregate
principal amount of all the Securities to be purchased on such date, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the aggregate principal amount of Securities that such Initial
Purchaser agreed to purchase hereunder on such date plus such Initial
Purchaser’s pro rata share (based on the aggregate principal amount of
Securities that such Initial Purchaser agreed to purchase on such date) of the
Securities of such Defaulting Initial Purchaser or Initial Purchasers for which
such arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a Defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of Securities that remain unpurchased
on the Closing Date exceeds one-eleventh of the aggregate principal amount of
Securities to be purchased on such date, or if the Company shall not exercise
the right described in paragraph (b) above, then this Agreement shall terminate
without liability on the part of the non-defaulting Initial Purchasers. Any
termination of this Agreement pursuant to this Section 9 shall be without
liability on the part of the Company or the Guarantor, except that the Company
and the Guarantor will continue to be liable for the payment of expenses as set
forth in Section 10 hereof and except that the provisions of Section 7 hereof
shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a Defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantor or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and the Guarantor
jointly and severally agree to pay or cause to be paid all costs and expenses
incident to the performance of their respective obligations hereunder, including
without limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including all exhibits,
amendments and supplements thereto) and the distribution thereof; (iii) the
costs of reproducing and distributing each of the Transaction Documents;
(iv) the fees and expenses of the Company’s and the Guarantor’s counsel and
independent accountants; (v) the fees and expenses incurred in connection with
the registration or qualification of the Securities under state or foreign
securities or Blue Sky laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the

 

30



--------------------------------------------------------------------------------

Securities; (vii) the fees and expenses of the Trustee, the Collateral Agent and
any paying agent (including related fees and reasonable expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with any filing with, and clearance of the offering by, FINRA, if
any, and the approval of the Securities for book-entry transfer by DTC; (ix) all
expenses incurred by the Company in connection with any “road show” presentation
to potential investors (other than costs incurred by employees of the
Representative); (x) any fees charged by investment rating agencies for rating
the Securities; and (xi) the fees and expenses incurred with respect to
creating, documenting and perfecting the security interests in the Collateral as
contemplated by the Collateral Documents (including the reasonable and
documented related fees and expenses of counsel to the Initial Purchasers for
all periods prior to and after the Closing Date).

(b) If (i) this Agreement is terminated pursuant to Section 8(ii) hereof,
(ii) the Company for any reason fails to tender the Securities for delivery to
the Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement (other than upon a
termination of this Agreement under Section 8 hereof), the Company and the
Guarantor jointly and severally agree to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby; provided that the Company and
the Guarantor shall not be required to reimburse any out-of-pocket costs or
expenses of a Defaulting Initial Purchaser. It is understood, however, that,
except as provided in this Section 10 and Section 7 hereof (which shall survive
any termination of this Agreement, as provided in Section 12 hereof), the
Initial Purchasers will pay the fees of their counsel.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantor and the
Initial Purchasers contained in this Agreement or made by or on behalf of the
Company, the Guarantor or the Initial Purchasers pursuant to this Agreement or
any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantor or the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term

 

31



--------------------------------------------------------------------------------

“Subsidiaries” means the Company’s consolidated subsidiaries (each, a
“Subsidiary”); (d) the term “Significant Subsidiary” has the meaning set forth
in Rule 1-02 of Regulation S-X under the Exchange Act; (e) the term “Exchange
Act” collectively means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder; (f) the term “written
communication” has the meaning set forth in Rule 405 under the Securities Act;
(g) the term “Recovery Zone Facility Bonds” means (i) The County of
Cook, Illinois Recovery Zone Facility Revenue Bonds (Navistar International
Corporation Project) Series 2010, in the aggregate principal amount of
$90,000,000, which were issued under and secured by the Indenture of Trust,
dated as of October 1, 2010, between the County of Cook, Illinois, and Citibank
N.A., as trustee, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, and the related Loan Agreement, dated as
of October 1, 2010, between the County of Cook, Illinois and the Company, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, and (ii) the Illinois Finance Authority Recovery Zone Facility
Revenue Bonds (Navistar International Corporation Project) Series 2010, in the
aggregate principal amount of $135,000,000, which were issued under and secured
by the Indenture of Trust, dated as of October 1, 2010, between the Illinois
Finance Authority and Citibank N.A., as trustee, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, and the
related Loan Agreement, dated as of October 1, 2010 between the Illinois Finance
Authority and the Company, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time; and (h) “Term Loan Credit
Agreement” means that certain Credit Agreement, dated as of November 6, 2017, by
and among the Company, the Guarantor, the other borrowers party thereto, the
guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and each lender from time to time
party thereto, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

14. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: 212-270-1063); Attention:
Bradford Garvey. Notices to the Company and the Guarantor shall be given to them
at Navistar International Corporation, 2701 Navistar Drive, Lisle, Illinois
60532 (fax: 331-332-2573); Attention: Treasurer.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in such state.

 

32



--------------------------------------------------------------------------------

(d) Submission to Jurisdiction. The Company and the Guarantor hereby submit to
the exclusive jurisdiction of the U.S. federal and New York state courts in the
Borough of Manhattan in the City of New York in any suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
The Company and the Guarantor waive any objection that they may now or hereafter
have to the laying of venue of any such suit or proceeding in such courts. Each
of the Company and the Guarantor agrees that final judgment in any such suit,
action or proceeding brought in such court shall be conclusive and binding upon
the Company and the Guarantor, as applicable, and may be enforced in any court
to the jurisdiction of which the Company or the Guarantor, as applicable, is
subject by a suit upon such judgment.

(e) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(i) Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.

(j) Recognition of the U.S. Special Resolution Regimes.

(i) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(ii) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

 

33



--------------------------------------------------------------------------------

(iii) As used in this Section 14(j):

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(A) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(B) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(C) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (A) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (B) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

[Remainder of this page intentionally left blank]

 

34



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   President, Financial Services and
Treasurer NAVISTAR, INC. By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   President, Financial Services and
Treasurer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.

 

J.P. MORGAN SECURITIES LLC For itself and on behalf of the several Initial
Purchasers listed in Schedule 1 hereto. By:  

/s/ Bradford Garvey

Name:   Bradford Garvey Title:   Authorized Signatory

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchasers

   Principal
Amount of
Securities  

J.P. Morgan Securities LLC

   $ 240,000,000  

BofA Securities, Inc.

   $ 90,000,000  

Citigroup Global Markets Inc.

   $ 54,000,000  

Deutsche Bank Securities Inc.

   $ 54,000,000  

Credit Suisse Securities (USA) LLC

   $ 30,000,000  

Goldman Sachs & Co. LLC

   $ 30,000,000  

CIBC World Markets Corp.

   $ 15,000,000  

Citizens Capital Markets, Inc.

   $ 15,000,000  

MUFG Securities Americas Inc.

   $ 15,000,000  

Santander Investment Securities Inc.

   $ 15,000,000  

SMBC Nikko Securities America, Inc.

   $ 15,000,000  

Wells Fargo Securities, LLC

   $ 15,000,000  

HSBC Securities (USA) Inc.

   $ 12,000,000     

 

 

 

Total

   $ 600,000,000  



--------------------------------------------------------------------------------

Schedule 2

Post-Closing Collateral Requirements

 

1.

Within 90 days after the Closing Date (or such later date as the Collateral
Agent may determine in its sole discretion), the Company shall deliver or cause
each grantor under the Security Agreement to deliver to the Collateral Agent
such control agreements as required pursuant to the Collateral Documents that
shall be executed by duly authorized officers of each party thereto in form and
substance reasonably satisfactory to the Collateral Agent.

 

2.

Within 90 days after the Closing Date (or such later date as the Collateral
Agent may determine in its sole discretion), the Company shall deliver or cause
each grantor under the Security Agreement to deliver to the Collateral Agent
(a) an executed Mortgage in full force and effect with respect to real property
pledged as collateral to secure the obligations under the Securities, (b) a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the lien of each Mortgage as a valid and enforceable
third-priority lien on the real property described therein, free of any other
liens other than Permitted Exceptions or Permitted Liens, as applicable, which
policies shall be in form and substance reasonably satisfactory to the
Collateral Agent, together with such endorsements, coinsurance and reinsurance
as the Collateral Agent may reasonably request and (c) such surveys, abstracts,
appraisals, legal opinions and other documents as the Collateral Agent may
reasonably request with respect to any such Mortgage or real property pledged as
collateral to secure the obligations under the Securities.

 

3.

Within 90 days after the Closing Date (or such later date as the Collateral
Agent may determine in its sole discretion), the Company shall (i) deliver or
cause the grantor under the U.S. Pledge Agreement to deliver to the Collateral
Agent the Dutch Pledge Agreement as required pursuant to the Indenture with
respect to the First Lien Collateral that shall be executed by such persons as
may be required under applicable law in form and substance reasonably
satisfactory to the Collateral Agent and (ii) take all other necessary steps to
perfect the Collateral Agent’s first-priority lien and security interest with
respect to the First Lien Collateral under Dutch law.

 

A-1



--------------------------------------------------------------------------------

Annex A

Additional Time of Sale Information

 

1.

Pricing term sheet containing the terms of the Securities, dated April 21, 2020,
substantially in the form of Annex B.

 

A-1



--------------------------------------------------------------------------------

Annex B

Pricing Term Sheet

[See attached]

 

B-1



--------------------------------------------------------------------------------

Annex C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

C-1